 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

 

This consulting agreement dated effective October 1, 2013 is made:

 

BETWEEN:

UV Flu Technologies, Inc.

411 Main Street – Bldg 5

Yarmouth Port, MA 02675

 

(referred to as the “Company")

 

AND:

Chamberlain Capital Partners

PO Box 882

Barnstable, Massachusetts

USA, 02630

 

(referred to as “Consultant")

 

1. Consulting Services

 

The Company hereby engages the Consultant to perform the following services in
accordance with the terms and conditions set forth in this Agreement: The
Consultant will consult with the officers and employees of the Company
concerning matters relating to day to day operations, regulatory compliance, and
other transition services.

 

2. Terms of Agreement.

 

The term of this Agreement will commence October 1, 2013 and will continue until
March 30, 2014.

 

3. Place Where Services Will Be Rendered

 

The Consultant will perform most services in accordance with this Agreement at
411 Main Street, Yarmouth Port, Massachusetts 02632. In addition, the Consultant
will perform services on the telephone and at such other places as designated by
the Company to perform these services in accordance with this Agreement.

 

4. Payment to Consultant

 

The Consultant will be paid each week at the rate of $1,000, through the period
10/1/13 through 3/30/14, for work performed in accordance with this Agreement.
In the event travel or other out of pocket expenses related to the Company are
incurred, the Consultant can submit additional receipts to the Company for
reimbursement consideration. The Consultant may use his personal automobile in
pursuit of Company business, so the consultant only reimburses for gas. The
Company, particularly through its RxAir subsidiary, uses the Consultant‘s
American Express Credit Card when buying parts, or other charges. In the event
that RxAIR continues to use the Consultant’s credit card, Consultant will put an
expense report monthly for reimbursement of these charges. The Consultant’s cell
phone is used exclusively for business.

 

 

 



Currently the Consultant is owed 10 weeks back fees, at a rate of $10,500,
payable $7,500 in cash, and $3,000 stock. If the Consultant personally raises
the funds, he can be made whole. Cash contingent, otherwise will be 2/3 cash,
1/3 stock, eg with 9 weeks owed would translate to 6 weeks cash ($8,500), and 3
weeks stock ($3,000).

 

The Consultant is currently President of RXAir, personally guarantees the lease
where the Company resides, and is the Company FDA QC inspector. The Consultant
will resign as President, and the Company will use commercially reasonable
efforts to terminate Consultant’s guarantee on the lease. The Consultant will be
covered on any payments owed by the Company, under either scenario. The
Consultant agrees to a 6 month consulting agreement at $500 per week for RXAir
consulting fees, which will commence only if and when RX is spun off as a
stand-alone public entity. Once RX is spun off, the Consultant would receive a
bonus award of RXAir common stock equal in value to $12,000, priced as of the
first day of trading based on such day’s closing price.

 

During the Term of this agreement, the Consultant will receive a 0.5% bonus on
sales of the UV-400, to be paid monthly when sales of the product that month
exceed $25,000, or otherwise quarterly. On sales of new products designed by,
and brought to market by the Consultant, the Consultant will receive a 1% bonus
for the life of the product, or on the ultimate sale of the product. If
Consultant is no longer has a Consulting Agreement in effect, payment on sales
of the new products will be paid as royalties.

 

5. Confidential Information and Non-Competition

 

The Consultant agrees that any information received by the Consultant or John
Lennon during the performance of the Consultant's obligations pursuant to this
Agreement or otherwise, regarding the business, financial, technological or
other any other affairs of the Company or its personnel will be maintained by
the Consultant and John Lennon as strictly confidential and will not be revealed
by the Consultant or John Lennon to any other persons, firms, organizations or
other entities whatsoever. This covenant shall survive the termination of this
Agreement.

 

The Consultant agrees that during the term of this Agreement and for a period of
twelve (12) months thereafter, it and John Lennon will not compete or attempt to
compete with the business or technology of the Company or in any other respects
whatsoever, as long as the terms of the Agreement have been met.

 

6. Employment of Others

 

The Company may from time to time request that the Consultant arrange for the
services of others. All costs to the Consultant for those services will be paid
by the Company.

 

7. Entire Agreement

 

This agreement contains the entire agreement between the parties hereto with
respect to the Consultant’s engagement by the Company and supersedes any prior
oral or written agreements or understandings with respect hereto.

 

8. Notices

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be delivered personally, sent be recognized overnight courier
or sent by registered or certified mail, return receipt requested, to the other
parties hereto at his or its address as set forth above, and shall be deemed
given when delivered, or if sent by registered or certified mail, five (5) days
after mailing. Any party may change the address to which notices, requests,
demands, and other communications hereunder shall be sent by sending written
notice of such change of address to the other parties in the manner above
provided.

 

 

 



9. Successors and Assigns

 

Subject to the terms of Paragraph 7, this Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of the party hereto.

 

10. Amendment

 

No amendment of any provision of the Agreement, or consent to any departure
therefrom, shall be effective unless in writing and executed by both parties
hereto.

 

11. Waiver

 

The waiver by the Company of any breach of any term or condition of the
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition hereof.

 

12. Severability

 

Each of the terms and provisions of this Agreement is to be deemed severable in
whole or in part and, if any terms or provision or the application thereof in
any circumstances should be invalid, illegal or unenforceable, the remaining
terms and provisions or the application of such term or provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable shall not be affected thereby and shall remain in full force and
effect.

 

13. Governing Law

 

This agreement and the enforcement thereof shall be governed and controlled in
all aspect by the laws of the State of Nevada.

 

14. Counterparts

 

This Agreement may be executed in several counterparts and all so executed shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all the parties are not signatories to the original or the same counterpart.

 

15. Default

 

If the Company fails to pay the consultant any of the funds, agreed upon in a 30
day period, unless mutually agreed upon, said total owed funds are deemed in
default, and will be due in payable within 30 days. If payment is still not
afforded, a secured 90 day note will be issued for the full amount, at an
interest rate of 8% annually.

 

16. Indemnification

 

Upon resignation from the Board and CEO/CFO positions of the Company, Mr. Lennon
is hereby indemnified from any and all actions against him or the Company, and
its affiliates, to the extent permitted by law.

 

 

 



17. Personal Guarantees/Other Positions

 

Any personal guarantees or liabilities assumed by Mr. Lennon in his role as
President are hereby waived. Concurrent with Mr. Lennon’s resignation from
President of UV Flu, Mr. Lennon shall resign as President of RXAir.

 

UV Flu Technologies, Inc.



 



By:  /s/ John J. Lennon 10/24/13   Date     Chamberlain Capital Partners      
By:  /s/ John J. Lennon 10/24/13   Date



   

Exhibit 10.1 Consulting Agreement

 

 

 

